Citation Nr: 1117427	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO. 06-11 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic acne, to include as secondary to service-connected eczema.

2.  Entitlement to an initial compensable disability rating for eczema.

3.  Entitlement to an initial compensable disability rating for gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1996 to November 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.

This matter was previously before the Board in January 2010, at which time it was remanded for further development.  It is now returned to the Board.

The issue of entitlement to an increased disability rating for the Veteran's service-connected low back disability has been raised by the record, in an April 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issue of entitlement to service connection for acne is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's eczema is not manifested on at least five percent of the entire body, at least five percent of exposed areas affected, or by systemic therapy. 

2.  The Veteran's gastroesophageal reflux disease is not manifested by dysphagia, pyrosis, regurgitation, or substernal arm or shoulder pain. 




 
CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for eczema, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2008).

2.  The criteria for an initial compensable disability rating for gastroesophageal reflux disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in December 2004, June 2006, and March 2010 the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The RO also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

This appeal arises from disagreement with the initial disability ratings following the grants of service connection for eczema and gastroesophageal reflux disease.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claims.  Thus, the duties to notify and assist have been met.

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Veteran is appealing the initial assignments of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2009).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

Eczema

The Veteran contends that his service-connected eczema warrants a compensable disability rating.  In his May 2011 Written Brief Presentation, the Veteran's representative argued that during service the Veteran was treated for his eczema, with intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, and thus warrants a 10 percent disability rating. 

Diagnostic Code 7806 provides the rating criteria for dermatitis or eczema. Dermatitis or eczema is to be rated under either the criteria under Diagnostic Code 7806 or to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118.

Diagnostic Code 7806 provides that dermatitis or eczema that involves less than five percent of the entire body or less than five percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated as noncompensable.  Id.

Dermatitis or eczema that involves at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Id.

Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Id.

Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  Id.

The rating criteria for skin disorders were amended effective August 30, 2002, prior to the Veteran initiating this claim.  Therefore, the amended rating criteria will be the only ones applicable for the present claim. 

The Board notes that the portion of the Schedule for Rating Disabilities that addresses the skin was also amended effective October 23, 2008.  However, those amendments only apply to applications for benefits received by VA on or after October 23, 2008, and are thus not relevant in the instant case and will not be discussed.  See 73 Fed. Reg. 54,708 (September 23, 2008).

The Veteran's service treatment records indicate that in April 2004 and May 2004, he was diagnosed with eczema.  The October 2004, separation examination report noted that the Veteran was using Accutane.  In November 2004, he was noted to have active medications, including, clobetasol propionate, which his representative has asserted was a corticosteroid.  

Following service, a March 2005 general VA examination report, which included a review of the claims file, shows that the Veteran reported a history of eczema of the hands and behind the ears, as well as some flaking inside his ears.  He described that he had no itching or pain, but that his primary problem was peeling skin; his fingertips would occasionally get dark red in color when they peeled significantly.  He added that he was not taking any medicine or using any preparations for the eczema presently, but had been treated with TAC lotion during service.  The diagnosis was eczema affecting less than one percent of that total body surface area and exposed area.

A VA examination report dated in April 2010 shows that the Veteran reported that he was treated in 1999 and 2000 for redness, dry flaky skin on his hands, and behind his ears.  He reported that having some dry flaky patches around his nose and eyelids, and that he had not had problems with his hands for some time; his only persistent area was behind the ears.  He added that he had no treatment in the preceding 12 months and stated that he would use Temovate, which was prescribed to him in service and which was now over six years old, approximately once a month.  The examiner reported that there have been no prescribed corticosteroids or immunosuppressive drugs in the last 12 months and the area affected was less than one percent of the exposed body surface area and less than 0.5 percent of the total body surface area.

The VA examiner also found the Veteran to have sunburned skin on the face, scalp and neck.  The examiner found a small one centimeter annular patch of dry flaky skin behind the left ear lobe, and a subcentimeter, annular patch behind the right ear lobe.  The examiner found no cracking or fissures or other dry flaky patches on the hands or face.  The diagnosis was eczema involving less than one percent of exposed body surface area and less than 0.5 percent of the total body surface area. 

In order to obtain a compensable, 10 percent disability rating under Diagnostic Code 7806, the Veteran would have to show that his eczema involves at least five  percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

With respect to total exposure, the medical evidence of record fails to show that the Veteran's skin disability covers more than one percent of the exposed areas affected, or the entire body respectively.  Specifically, both VA examinations found that his eczema affected less than one percent of that total body surface area and exposed area.

With respect to the treatment with corticosteroids, such treatment has been topical, such as with the Temovate lotion, but there has been no indication of the need for systemic therapy.  While the service treatment records show that he had been using Accutane, the post-service records show only that the Veteran was being treated with topical lotion for his eczema.

Diagnostic Code 7806 distinguishes between topical therapy and systemic therapy.  Specifically, if the skin disability affects less than five percent of the entire body or exposed areas, and no more than topical therapy is required, a noncompensable disability rating is assigned.  If treatment of the skin condition requires systemic therapy, higher ratings are assigned depending on frequency of use.  Thus, Diagnostic Code 7806 indicates that skin disabilities treated by topical therapy alone are rated differently than those requiring non-topical, systemic therapy, depending on the disabilities' percentage of total body or affected part coverage. 

Accordingly, there is no evidence that the Veteran's service-connected skin disability has required anything more than topical therapy, and an increased disability rating on that basis is not warranted.

As noted above, the Veteran's representative argues that the Clobetasol prescribed in service is evidence of systemic therapy and warrants a compensable disability rating.  However, Diagnostic Code 7806 is clear in differentiating between topical therapy and systemic therapy between the rating criteria, and the record does not indicate that the Veteran undergoes such systemic therapy. 

In the April 2010 VA examination, the Veteran indicated that he had not received treatment from a medical provider for his eczema in the over five years following  service, and that he had only been using the topical lotion prescribed in service as treatment.  He also admitted that he had not been prescribed corticosteroids or immunosuppressive drugs in the preceding 12 months.  As noted above, although the Veteran's representative has asserted that the in-service prescribed medication was a corticosteroid, it was still only a lotion, and thus inherently topical therapy treatment.  As such, treatment by systemic therapy is not indicated by the probative evidence of record.  Additionally, the medical evidence of record is clear in finding that the Veteran's eczema covers significantly less than five percent of the entire body or exposed areas needed for a compensable rating.  Accordingly, the current schedular criteria under Diagnostic Code 7806 do not allow for the assignment of a compensable disability rating. 

Furthermore, the Board must also consider whether a compensable rating is warranted under the alternative diagnostic codes enumerated in Diagnostic Code 7806, under Diagnostic Codes 7800 for disfigurement of the head face or neck or Diagnostic Codes 7801 to 7805 for scars.

The Board initially notes that the Veteran does not have, nor has claimed to have, scars due to his service-connected eczema.  The Veteran has only described that his skin has flaked due to the eczema and none of the examiners have noted scars caused by it.  As such, Diagnostic Codes 7801 to 7805 for scars are not applicable in the present claim. 

Under Diagnostic Code 7800, a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  However, the characteristics of disfigurement indicated under Note (1) of that code section are in referenced to scars, hypo-or hyper- pigmented skin in an area exceeding six square inches (39 square centimeters), abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); missing underlying soft tissue in an area exceeding six square inches (39 square centimeters); and indurated and inflexible skin in an area exceeding six square inches (39 square centimeters).

As previously indicated, the Veteran has not been found to have scars due to his eczema, and as such, does not have disfigurement characteristics due to scars. Additionally, the April 2010 VA examiner only found a small one centimeter annular patch of dry flaky skin behind the left ear lobe, and a subcentimeter, annular patch behind the right ear lobe.  Such findings are not consistent with the area requirements for any of the other characteristics of disfigurement.  As such, a compensable rating based on a characteristic of disfigurement, under Diagnostic Code 7800, is not warranted.  Additionally, the record does not indicate that the Veteran has any auricle tissue loss, though he does have skin flaking on his ears, for a rating under Diagnostic Code 7800, Note (2).

Additionally, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.

Based upon the guidance of the Court in Hart, the Board has considered whether additional staged ratings would be appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and additional staged ratings are not warranted.

In reaching these conclusions, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).
Gastroesophageal Reflux Disease

The Veteran contends that his service-connected gastroesophageal reflux disease warrants a compensable disability rating.  In his May 2005 notice of disagreement, the Veteran reported that he would frequently get pain in his stomach and intestinal tract after eating.  He also reported that he would have very bad smelling gas.

The Veteran's gastroesophageal reflux disease is currently assigned a noncompensable disability rating by analogy to 38 C.F.R. § 4.114, Diagnostic Code 7346 for hiatal hernia.  See 38 C.F.R. § 4.20 (when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).

Under Diagnostic Code 7346, a 60 percent disability rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent disability rating is warranted with two or more of the symptoms for the 30 percent evaluation, though of less severity.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a noncompensable (zero percent) disability rating, a noncompensable disability rating will be assigned when the required symptomatology is not shown.

The Veteran's service treatment records generally indicate a diagnosis of gastroesophageal reflux disease in service.  A May 2004 record notes a diagnosis of Helicobacter pylori and gastroesophageal reflux disease.  An October 2004 record shows that the Veteran had a history of resolved Helicobacter pylori.  The Veteran complained of pain over the epigastric region, but no history of acid reflux into the throat or regurgitation, and that burning would increase with running.  The examiner found the Veteran to have abdominal pain, probably secondary to gastrointestinal side effects of Accutane.  In his October 2004 separation examination report of medical assessment, the Veteran reported that his stomach problems were worse than previous, and that he had shoulder and elbow pains.

A VA examination report dated in March 2005, shows that following a review of the claims file, the examiner noted a history of gastroesophageal reflux disease with symptoms of stomach and intestinal pain that the Veteran described as a tight cramping and soreness.  He also reported gas, bloating, and flatulence, which improved when treated for his Helicobacter pylori in service.  He indicated that the gas had resolved, but that he continued to have lower abdominal pain and occasional increase in stool frequency, with mild fecal urgency.  He denied dysphagia, reflux, heartburn, melena, and any other gastro-intestinal symptoms.  Physical examination revealed that the abdomen was soft, mildly tender to palpation in the lower left and right quadrants, more on the midline just above the suprapubic region.  Bowel sounds were present times four.  He had no organomegaly, no masses, and no hernias.  A history of intermittent left shoulder pain was also noted, diagnosed as shoulder tendonitis.  The diagnosis was gastroesophageal reflux disease.

A VA examination report dated in April 2010 shows that following a review of the claims file, the examiner indicated that the Veteran reported a history of abdominal pain and gas beginning in 2004.  The examiner noted that a May 2004 upper endoscopy with biopsies was normal and biopsies were Helicobacter pylori positive, for which he completed antibiotic treatment and was asymptomatic.  The Veteran reported that within the last month, he had begun to have diffuse abdominal pain and horrible gas.  He stated that he had gas and a bowel movement within 30 minutes of eating a meal.  He denied diarrhea, constipation, reflux, regurgitation, nausea, vomiting, hematemesis, melena, dysphasia, and dysphagia.  He reported no further gastroesophageal reflux disease treatment.  The examiner noted that the Veteran's symptoms were not consistent with gastroesophageal reflux disease, and that he had no lower bowel workup.  The examiner found diagnostic testing to show findings in the terminal ileum to be consistent with nodular lymphoid hyperplasia and likely of doubtful clinical significance, and a normal upper gastro-intestinal series.  The examiner found no objective evidence to support a diagnosis of gastroesophageal reflux disease, and that subjective symptomatology was inconsistent with gastroesophageal reflux disease. 
 
In a March 2001 Written Brief Presentation, the Veteran's representative asserted that an October 2004 service treatment record indicated that the Veteran had recurrent epigastric distress with pyrosis, accompanied by substernal (abdominal pain), arm and shoulder pain, and that the Veteran was instructed to take Aciphex to treat his condition.  The Veteran's representative also claimed that the March 2005 VA examination listed a history of unexplained left shoulder and bilateral elbow pain, which were conditions listed in the rating criteria.

In order for a 10 percent disability rating to be awarded under Diagnostic Code 7346, the evidence must show two or more of the symptoms for the 30 percent disability rating, though of less severity.  The symptoms required for the assignment of a 30 percent disability rating are: persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

As an initial matter, the Board notes that the Veteran has been diagnosed with a left shoulder tendonitis.  The record, however, does not indicate that such symptoms were related to his service-connected gastroesophageal reflux disease, but a separate disorder, with a distinct diagnosis.  Indeed, the Veteran's left shoulder disorder has been separately granted service connection.  In contrast to the representative's claim that the October 2004 service treatment record indicated treatment for his gastroesophageal reflux disease, the Veteran had received treatment for his Helicobacter pylori and those symptoms had resolved.  Furthermore, as will subsequently be demonstrated, even if, for the sake of argument, the Board were to accept that the Veteran has substernal or arm or shoulder pain, the Veteran still would not have any other symptoms of gastroesophageal reflux disease to warrant a compensable disability rating.

The record does not indicate that the Veteran has reported regurgitation, in either his VA examinations or service treatment records, including the October 2004 service treatment record.  As such, the record does not indicate that the Veteran has any regurgitation, which would be a rating criteria symptom. 

The record does not indicate that the Veteran has repeated symptoms of dysphagia (difficulty swallowing) or pyrosis (heartburn).  Although the October 2004 service treatment record did note that the Veteran complained of burning over the epigastric region, with running, that record also noted that the Veteran's abdominal pain was probably secondary to gastrointestinal side effects of Accutane.  Additionally, the Veteran subsequently denied dysphagia, reflux, heartburn, melena, or any other gastro-intestinal symptoms in his March 2005 VA examination.  He also denied diarrhea, constipation, reflux, regurgitation, nausea, vomiting, hematemesis, melena, dysphasia, and dysphagia in his April 2010 VA examination.  As the Veteran denied heartburn following service, the record indicates that he does not have consistent symptoms of heartburn.  The Veteran has also not claimed and repeatedly denied having dysphagia.

The record, thus, does not indicate that the Veteran has any of the symptoms, much less the two required by Diagnostic Code 7346 to warrant a compensable disability rating for gastroesophageal reflux disease.  Indeed, the April 2010 VA examiner found no objective evidence to support a diagnosis of gastroesophageal reflux disease and that subjective symptomatology was inconsistent with gastroesophageal reflux disease.

The Board also notes that the Veteran's complaints are generally in regards to abdominal pain and gas, which the April 2010 VA examiner essentially indicated were not consistent with gastroesophageal reflux disease. Although the Veteran has claimed a higher rating is warranted due to his abdominal pain and gas, such a claim is not contemplated by the rating criteria.  While the Veteran is clearly competent to subjectively report symptoms observable by laypersons, VA is bound to only consider the factors as enumerated in VA's rating criteria. See Massey, 7 Vet. App. at 208.

As the record does not indicate that the Veteran currently has any symptoms indicative of a compensable disability rating for his service-connected gastroesophageal reflux disease, the Veteran's claim for an increased disability rating must be denied.  Moreover, the Board notes that the evidence does not show a considerable impairment of health as required by Diagnostic Code 7346 for a rating in excess of 10 percent.  The April 2010 VA examination report described the Veteran as well-nourished, well-developed, and in no acute distress.  There is no indication in any medical record of severe impairment of health.

Based upon the guidance of the Court in Hart, the Board has considered whether additional staged ratings would be appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and additional staged ratings are not warranted.

In reaching these conclusions, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert, 1 Vet. App. at 49; Alemany, 9 Vet. App. at 518.

Extraschedular Consideration

Finally, the disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."   Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's eczema and gastroesophageal reflux disease are adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration.


ORDER

An initial compensable disability rating for eczema is denied. 

An initial compensable disability rating for gastroesophageal reflux disease is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration. 

The Veteran's claim for service connection for acne was previously remanded for additional development.  Specifically, the Board found the medical evidence to be unclear as to whether the Veteran's pre-existing acne condition was aggravated during his period of active service.  Although the Veteran received a VA examination in regards to this matter, in April 2010, the Board's remand instructions were not fully complied with.  Specifically, the Board requested that the examiner provide a complete rationale for the opinions reached.  Although the examiner provided a medical opinion, a complete rationale on how she reached that medical opinion was not provided.

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Additionally, the Board notes that in the Veteran's May 2005 notice of disagreement the Veteran claimed that his acne is aggravated by his service-connected eczema.  No medical opinion was provided as to whether his pre-existing acne disorder was somehow so aggravated.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant as to why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The RO/AMC must request that the April 2010 VA examiner review the records and provide an addendum to her medical opinion addressing the previously discussed etiology and possible aggravation of the Veteran's claimed acne disorder.  If the April 2010 VA examiner is unavailable, a new VA medical opinion should be provided addressing the claims.

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Proper VCAA notice was not provided to the Veteran in regards to his claim for service connection secondary to a service-connected disability.  Notice compliant with VCAA standards must thus be provided to him.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall provide the Veteran with proper VCAA notice in regards to his claim for service connection secondary to a service-connected disability.

2. The RO/AMC shall request that the April 2010 VA examiner provide an addendum to her opinion, and provide a complete rationale as to her determination regarding whether the Veteran's acne was caused by or is aggravated by service, beyond the natural progress of the disorder.  The requested opinion must include a detailed rationale as to whether the Veteran's claimed acne is aggravated by the service-connected eczema, beyond the natural progress of the disorder.

If the April 2010 VA examiner is not available, the RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed acne condition.  The Veteran's claims file, to include a copy of this Remand and all evidence regarding the Veteran's acne following separation, should be made available to the examiner for review.  All necessary studies and tests must be conducted.

The examiner is then requested to:

(a) Assess any currently diagnosed acne condition;

(b) Opine whether any currently diagnosed acne increased in severity during period of active service (beyond the natural progression of the disease if applicable), and if possible to what extent it was aggravated beyond the natural progression of the disorder;

(c) Opine whether it is at least as likely as not (50 percent likelihood or greater) that any current acne condition was caused or aggravated by the Veteran's period of active service, and if possible to what extent it was aggravated beyond the natural progression of the disorder;  

(d) Opine whether it is at least as likely as not (50 percent likelihood or greater) that any current acne condition (1) was caused by or (2) is aggravated by the Veteran's service-connected eczema; and if possible to what extent it was aggravated beyond the natural progression of the disorder. 

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she should so indicate and explain why an opinion cannot be rendered.

In doing so, the examiner must acknowledge the Veteran's report of a continuity of symptomatology. Any opinions expressed must be accompanied by a complete rationale.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


